United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0600
Issued: August 31, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2021 appellant filed a timely appeal from a February 19, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that a traumatic
incident occurred in the performance of duty on December 16, 2020, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 19, 2021 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 5, 2021 appellant, then a 39-year-old rural carrier associate filed a traumatic
injury claim (Form CA-1) alleging that on December 16, 2020 he cracked his ribs when he lost
control of his vehicle on an icy road and was involved in a motor vehicle accident while in the
performance of duty. On the reverse side of the claim form appellant’s supervisor, E.M.,
acknowledged that appellant was injured while in the performance of duty and noted that his
knowledge of the facts about the injury conformed with appellant’s statements. Appellant stopped
work and sought medical treatment on the alleged date of injury.
In a continuation of pay (COP) nurse report dated January 11, 2021, Cynthia Coleman, a
registered nurse, indicated that appellant stopped work on December 16, 2020 after he was
involved in a work-related motor vehicle accident and was medically treated. Ms. Coleman
contacted him by telephone and was informed that he continued to have pain in the right rib area
and indicated that he could not move his right arm. Appellant reported not being able to work due
to pain and also because he did not have a car due to his motor vehicle accident. Ms. Coleman
communicated with appellant’s supervisor, E.M. on January 7, 2021 who noted that appellant was
released to work on December 23, 2020 pursuant to the medical records received, but had car
issues since appellant’s work vehicle was damaged in the motor vehicle accident. She noted that
the COP case would be closed as appellant had not returned to work.
In a development letter dated January 14, 2021, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and provided a questionnaire for his completion. OWCP afforded appellant 30
days to provide the necessary information. No response was received.
By decision dated February 19, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as he described. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); James E. Chadden, Sr., 40 ECAB 312 (1988).

2

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
Fact of injury consists of two components that must be considered in conjunction with one
another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof in establishing the occurrence of an
injury when there are inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.11 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established. An employee’s statements
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a traumatic
employment incident occurred in the performance of duty on December 16, 2020, as alleged.
The record establishes that on December 16, 2020 appellant lost control of his vehicle on
an icy road and had a motor vehicle accident while in the performance of duty. He reported
sustaining a rib injury. Appellant’s supervisor, E.M., acknowledged on the Form CA-1 that
appellant’s injury occurred in the performance of duty and that his knowledge of the facts about
this injury conformed with the statements of the employee. Additionally, in a COP nurse report
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

See V.J., Docket No. 19-1600 (issued March 13, 2020); E.C., Docket No. 19-0943 (issued September 23, 2019).

12

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

3

dated January 11, 2021, Ms. Coleman, the interventional nurse, noted that appellant stopped work
on December 16, 2020 after he was involved in a motor vehicle accident at work and was medically
treated. Appellant reported continued pain in the right rib area and indicated that he could not
move his right arm. Ms. Coleman reported communicating with appellant’s supervisor, E.M., on
January 7, 2021 who noted that appellant was released to work on December 23, 2020 pursuant to
the medical records received, but appellant had car issues since his work vehicle was damaged in
the accident.
The injuries appellant claimed are consistent with the facts and circumstances he set forth,
statements from supervisor, and his course of action. As noted above, the injury does not have to
be confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action. 13 An employee’s statements
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence. 14 The Board thus finds that
appellant has met his burden of proof to establish that the December 16, 2020 employment incident
occurred in the performance of duty, as alleged.
As appellant has established that the December 16, 2020 employment incident factually
occurred as alleged, the question becomes whether the incident caused an injury. 15 As OWCP
found that he had not established an employment incident, the case will be remanded for OWCP
to determine whether appellant sustained an injury casually related to the accepted employment
incident. Following any further development as deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that the
December 16, 2020 employment incident occurred in the performance of duty, as alleged. The
Board further finds that the case is not in posture for decision regarding whether appellant
sustained an injury causally related to the accepted employment incident.

13

Supra note 10.

14

See supra note 12.

15

See M.A., Docket No. 19-0616 (issued April 10, 2020); C.M., Docket No. 19-0009 (issued May 24, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2021 decision of the Office of
Workers’ Compensation Programs is reversed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: August 31, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

